EXHIBIT 5
                                    Continental Heritage
                                                lriurincc C   111:411

                B1 int NOR ce I (     11   \\       1    I                  { 29 ( (    "I    11i 4323I
                                                                 I          S 1     \




November 4, 1999



State of California
Department of Insurance
Rate Regulation Division
Rate Filing Bureau
45 Fremont Street, 23' d Floor
San Francisco, CA 94105

RE:      Bail Bond Program
         Rate Increase
         Your File tt 97-10522

Dear Sir or Madam:

We are submitting for your approval the necessary paperwork for a change to our previously filed and
approved rates for our Bail Bond Program.

This is essentially a "me too" filing as we wish to adopt the rates filed and approved by your Department of
American Contractors.

Our original rate filing was approved effective January 15, 1998, however, to date we have not written this
line of business in your state. Therefore, we have no figures to report.

I trust the information contained in this filing is adequate for your Department to make a favorable decision
regarding these proposed new rates. Please contact me if you have any questions or concerns. Your
consideration is appreciated.

Sincerely,



Sue Duffy
Regulatory Compliance Analyst                                           RATE HUNG tsUREAU—sr.
Sduffy@centurysurety.eom
                                                                                  NOV 0 8 1999
Enclosures
                                                                        0
                                                                                             b-c30.1RANCE
             CONTINENTAL HERITAGE INSURANCE COMPANY
                                                Rate Manual

                                 Court Bonds — Judicial Proceedings

                                              Bail Bond Rates


PREFERRED
8% of Penal amount plus $1500

Only bonds of $30,000 penal amount and larger qualify for this rate and requires full cash collateral or it's
equivalent or real property with an equity of no less that 150% of the penal amount (with all owners of
record signed and notarized on short form deed of Mist and deed must be recorded with applicable county
recorder). Full premium must be paid at the time of execution of bonds.

HIGH RISK
15% of penal amount plus $15.00

Will be charged with single indemnitor, signature only. Only bonds with penal amount of $10,000.00 and
less qualify for this rate. Execution of bond discretionary with underwriter.

STANDARD
10% of penal plus $15.00

Any bond that does not qualify for high risk or preferred rates shall be underwritten at the STANDARD
rate.

MINIMUM PREMIUM
A minimum premium of $50.00 plus $1500 shall be charged on any bond with a penal amount below
$499.99.
